COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Michele Lee Willis v. Scott R. Ensell

Appellate case number:     01-20-00583-CV

Trial court case number: 2019-72253

Trial court:               80th District Court of Harris County

        Appellant failed to file her corrected brief by the date ordered and on August 24, 2021,
appellee filed a motion to dismiss for appellant’s failure to file her brief. On August 31, 2021, the
Court issued an order directing appellant to respond to the motion to dismiss and advising appellant
that the appeal was subject to dismissal of appellant failed to respond or file her corrected brief
within 14 days of the date of the order. On September 3, 2021, appellee filed a motion to expedite
a ruling on its motion to dismiss.
        Appellant attempted to file her brief on September 14, 2021, but the brief was returned for
failure to contain a certificate of compliance and a certificate of service. The letter returning the
brief requested a corrected filing by Monday, September 20, 2021. Appellant filed her corrected
brief on September 21, 2021.
       Appellee then filed a motion to strike the brief and a third motion to dismiss, arguing that
appellant’s brief was defective and failed to comply with the requirements of applicable rules. On
October 4, 2021, appellant filed a motion for extension of time to file her amended brief. The
Court grants this motion and orders the brief filed as of the date it was received, on September 21,
2021. On September 30, 2021, appellant filed a motion to sanction appellee for its multiple
motions.
        Appellee’s motion to dismiss filed on August 24, 2021, seeking dismissal for appellant’s
failure to file a brief, is denied because appellant has now filed her brief. Appellee’s motion to
expedite ruling on its motion to dismiss, filed on September 3, 2021 is also denied.
      Appellee’s motions to strike and to dismiss filed on September 27, 2021, concerning
whether appellant’s corrected brief was filed in compliance with the Texas Rules of Appellate
Procedure, are ordered carried with the case. The Court also carries with the case appellant’s
September 30, 2021 motion for sanctions.
       On October 19, 2021, appellee filed a motion to clarify and for extension of time to file his
brief. Appellee’s motion is granted and the deadline for filing appellee’s brief is extended to 30
days from the date of this order.
       It is so ORDERED.

Judge’s signature: ____Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court


Date: ___November 9, 2021___